OPINION

Per Curiam:

This appeal involves the construction of the last will and testament of Peter N. Stoynich. The executor of the will (respondent in this appeal), Nikola Kordic, filed a petition in the district court on behalf of the decedent’s heirs and legatees for construction of the will so as to permit immediate distribution to five legatees named in the will. Appellant Dubravko Zirovcic, vice counsul of the Socialist Federal Republic of Yugoslavia filed an opposition to the petition. Zirovcic is designated as a beneficiary in the will.
The district court considered the will and concluded the decedent intended his entire estate to be distributed immediately to his five legatees upon his death. Zirovcic appeals from that decision.
In considering the will, it is the long-accepted position of this court that the “primary aim in construing the terms of a testamentary document must be to give effect, to the extent consistent with law and policy, to the intentions of the testator.” Concannon v. Winship, 94 Nev. 432, 434, 581 P.2d 11, 13 (1978).
Our review of the will reveals that .Stoynich’s clear intention was to create a trust, have the trust assets held, invested, and preserved for a period of years or until a certain event occurred, at which time distribution was to be made in one of two ways, depending on whether the term of years or the event occurred first. The question before the court is not what the testator actually intended or what he meant to write. “Rather it is confined to a determination of the meaning of the words used by [the *742testator].” Sharp v. First Nat. Bk., 75 Nev. 355, 360, 343 P.2d 572, 574 (1959) (quoting Jones v. First Nat. Bank, 72 Nev. 121, 296 P.2d 295 (1956)).
In the present case, the district Gourt construed the provisions of the will the way the court believed the testator intended, and not in accord with the meaning of the words used.
Accordingly, the judgment is reversed and the case remanded to the district court with instructions to enter judgment consistent with this opinion.